Opinion by
Cline, J.
At the original hearing the United States examiner testified that the merchandise consisted of “just dry frog; whole frogs, dried.” It was held that the collector’s classification was incorrect since frogs are not meats, following Pacific Trading Co. v. United States (8 Cust. Ct. 221, C. D. 610), and that the merchandise was dutiable at 20 percent under paragraph 1558 as unenumerated articles. However, since no testimony was introduced to show by what process the frogs were dried, it was held that they were dutiable as manufactured articles. At the rehearing the examiner testified that the frogs were whole, not cut up, with no parts missing, and that he did not know whether they were sun dried or dried by some other process. Since the additional testimony did not indicate what process was used in drying the frogs, the court adhered to its original decision sustaining the protest and holding the merchandise dutiable at 20 percent under paragraph 1558 as an unenumerated manufactured article.